Curia.

A new record was unnecessary. The proceeding by inquiry might have been continued upon the record remitted from the Court of Errors ; and Woodworth, J said this did not mean taking the record from the Clerk, and continuing the history upon that. All that is necessary isa *374to make the proper suggestion, and give a history of the subsequent proceedings upon separate paper, and attach this to the original roll, as is done when you assign new breaches, toties quoties, on the record of judgment upon a bond for the performance of covenants. And Sutherland, J. said, that if it were otherwise, that would be ho argument in favour of a new record ; for this Court, on application, would grant leave, of course, to continue the original record in the hands of the Clerk, provided it were necessary.
Motion denied.